Exhibit 1.1 VALIDUS HOLDINGS, LTD. 15,244,888 Common Shares PURCHASE AGREEMENT Dated: July24, 2007 TABLE OF CONTENTS Page SECTION 1. Representations and Warranties 1 (a)Representations and Warranties by the Company 1 (b)[Intentionally Omitted] 1 SECTION 2. Sale and Delivery to Underwriters; Closing 9 SECTION 3. Covenants of the Company 11 SECTION 4. Free Writing Prospectus. 15 SECTION 5. Payment of Expenses 15 (a)Expenses 1 (b)[Intentionally Omitted] 15 (c)Allocation of Expenses 15 SECTION 6. Conditions of Underwriters’ Obligations 16 SECTION 7. Indemnification and Contribution 19 (a)Indemnification of Underwriters 19 (b)Indemnification of Company, Directors and Officers 20 (c)Actions against Parties; Notification 21 (e)Control Persons 22 1 SECTION 8. Representations, Warranties and Agreements to Survive Delivery 23 SECTION 9. Termination of Agreement 23 SECTION 10. Default by One or More of the Underwriters 23 SECTION 11. [Intentionally Omitted] 23 SECTION 12. Notices 24 SECTION 13. Parties 24 SECTION 14. GOVERNING LAW; TIME APPOINTMENT OF AGENT FOR SERVICE 24 SECTION 15. Waiver of Immunity 25 SECTION 16. Judgment Currency 25 SECTION 17. Miscellaneous 25 SECTION 18. Effect of Headings 26 SCHEDULES Schedule I – List of Underwriters Sch I-1 Schedule II – [Intentionally Omitted] Sch II-1 Schedule III – Issuer Free Writing Prospectuses Sch III-1 Schedule IV – List of Subsidiaries of the Company Sch IV-1 Schedule V – List of Persons Subject to Lock-up Sch V-1 EXHIBITS Exhibit A – Form of Lock-up Agreement A-1 Exhibit B – Form of Opinion of Company’s Outside Counsel B-1 Exhibit C-1 – Form of Opinion of Company’s Bermuda Counsel C-1-1 Exhibit C-2 – Form of Opinion of Company’s U.K. Counsel C-2-1 Exhibit D – [Intentionally Omitted] D-1 Exhibit E – Form of Secretary’s Certificate E-1 2 VALIDUS HOLDINGS, LTD. (a Bermuda holding company) 15,244,888 Common Shares (Par Value $0.175 Per Share) PURCHASE AGREEMENT July 24, 2007 Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Representatives of the several Underwriters named in Schedule I hereto c/o Goldman, Sachs & Co. 85 Broad Street New York, New York 10004 and c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated World Financial Center 4 World Financial Center New York, New York10080 Ladies and Gentlemen: Validus Holdings, Ltd., an exempted company incorporated in Bermuda as a holding company (the “Company”), proposes, subject to the terms and conditions stated herein, to issue and sell to the underwriters named in Schedule I hereto (collectively, the “Underwriters,” which term shall also include any underwriter substituted as hereinafter provided in Section 10 hereof), for whom Goldman, Sachs& Co. and Merrill Lynch, Pierce, Fenner & Smith (“Merrill Lynch”) are acting as lead representatives (the “Lead Representatives”), 15,244,888 common shares, par value $0.175 per share, of the Company (“Common Shares”); furthermore, at the election of the Underwriters, the Company proposes to issue and sell to the Underwriters all or any part of 2,286,733 additional Common Shares (the “Optional Securities”) to cover over-allotments, if any, pursuant to Section 2(b) hereof. The aforesaid 15,244,888 Common Shares to be issued and sold by the Company and purchased by the Underwriters (the “Firm Securities”), and all or any part of the aforesaid 2,286,733 Optional Securities are hereinafter called, collectively, the “Securities.” SECTION 1.Representations and Warranties. (a)Representations and Warranties by the Company. The Company represents and warrants to each Underwriter as of the date hereof and as of each Time of Delivery referred to in Section 2(d) hereof, and agrees with each Underwriter, as follows: 1 (i)Compliance with Registration Requirements. (A)A registration statement on Form S-1 (File No. 333-139989) (the “Initial Registration Statement”) in respect of the Securities has been filed with the Securities and Exchange Commission (the “Commission”); the Initial Registration Statement and any post-effective amendment thereto, each in the form heretofore delivered to the Lead Representatives, and, excluding exhibits thereto, to the Lead Representatives for each of the other Underwriters, have been declared effective by the Commission in such form; other than a registration statement, if any, increasing the size of the offering (a “Rule 462(b) Registration Statement”), filed pursuant to Rule 462(b) under the Securities Act of 1933, as amended (the “1933 Act”), which became effective upon filing, no other document with respect to the Initial Registration Statement has heretofore been filed with the Commission; and no stop order suspending the effectiveness of the Initial Registration Statement, any post-effective amendment thereto or the Rule 462(b) Registration Statement, if any, has been issued and no proceeding for that purpose has been initiated or threatened by the Commission (any preliminary prospectus included in the Initial Registration Statement or filed with the Commission pursuant to Rule 424(a) of the rules and regulations of the Commission under the 1933 Act is hereinafter called a “Preliminary Prospectus”; the various parts of the Initial Registration Statement and the Rule 462(b) Registration Statement, if any, including all exhibits thereto and including the information contained in the form of final prospectus filed with the Commission pursuant to Rule 424(b) under the 1933 Act in accordance with Section 3(a) hereof and deemed by virtue of Rule 430A under the 1933 Act to be part of the Initial Registration Statement at the time it was declared effective, each as amended at the time such part of the Initial Registration Statement became effective or such part of the Rule 462(b) Registration Statement, if any, became or hereafter becomes effective, are hereinafter collectively called the “Registration Statement”; the Preliminary Prospectus relating to the Securities that was included in the Registration Statement immediately prior to the Applicable Time (as defined below), together with the Issuer Free Writing Prospectus dated July 24, 2007 is hereinafter called the “Pricing Prospectus”; such final prospectus, in the form first filed pursuant to Rule 424(b) under the 1933 Act, is hereinafter called the “Prospectus”; and any “issuer free writing prospectus” as defined in Rule 433 under the 1933 Act relating to the Securities is hereinafter called an “Issuer Free Writing Prospectus”); (B)No order preventing or suspending the use of any Preliminary Prospectus or any Issuer Free Writing Prospectus has been issued by the Commission, and each Preliminary Prospectus, at the time of filing thereof, conformed in all material respects to the requirements of the 1933 Act and the rules and regulations of the Commission thereunder, and did not contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however, that this representation and warranty shall not apply to any statements or omissions made in reliance upon and in conformity with information furnished in writing to the Company by an Underwriter through the Lead Representatives expressly for use therein; (C)For the purposes of this Agreement, the “Applicable Time” is 8:30 A.M. (New York City time) on July 25, 2007. The Pricing Prospectus, as of the Applicable Time, did not include any untrue statement of a material fact or 2 omit to state any material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; and each Issuer Free Writing Prospectus listed on Schedule III hereto does not conflict with the information contained in the Registration Statement, the Pricing Prospectus or the Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and taken together with the Pricing Prospectus as of the Applicable Time, did not include any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however, that this representation and warranty shall not apply to statements or omissions made in an Issuer Free Writing Prospectus in reliance upon and in conformity with information furnished in writing to the Company by an Underwriter through the Lead Representatives expressly for use therein; and (D)The Registration Statement conforms, and the Prospectus and any further amendments or supplements to the Registration Statement and the Prospectus will conform, in all material respects to the requirements of the 1933 Act and the rules and regulations of the Commission thereunder and do not and will not, as of the applicable effective date as to each part of the Registration Statement and as of the applicable filing date as to the Prospectus and any amendment or supplement thereto, contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however, that this representation and warranty shall not apply to any statements or omissions made in reliance upon and in conformity with information furnished in writing to the Company by an Underwriter through the Lead Representatives expressly for use therein; (ii)Independent Accountants of the Company. PricewaterhouseCoopers, who have certified the consolidated financial statements and supporting schedules of the Company that are included in the Registration Statement, Pricing Prospectus and the Prospectus, is an independent registered public accounting firm as required by the 1933 Act and the rules and regulations of the Commission thereunder. (iii)Independent Accountants of Talbot.KPMG LLP, who have certified the consolidated financial statements and supporting schedules of Talbot Holdings Ltd., a wholly owned subsidiary of the Company, organized under the laws of Bermuda (“Talbot” and together with its subsidiaries, the “Talbot Group”), that are included in the Registration Statement, Pricing Prospectus and the Prospectus, is, to the best knowledge of the Company after due inquiry, an independent registered public accounting firm as required by the 1933 Act and the rules and regulations of the Commission thereunder. (iv)Financial Statements.(a)The consolidated financial statements included in the Registration Statement, the Pricing Prospectus and the Prospectus, together with the related schedules and notes, present fairly, in all material respects, the financial position of the Company and its subsidiaries (provided, that this representation and warranty in respect of the Talbot Group extends only to the best knowledge of the Company after due inquiry) at the dates 3 indicated and the statement of operations, shareholders’ equity and cash flows of the Company and its subsidiaries for the periods specified; said financial statements have been prepared in conformity with United States generally accepted accounting principles (“U.S. GAAP”) applied on a consistent basis throughout the periods involved. The financial statement schedules, if any, included in the Registration Statement, the Pricing Prospectus and the Prospectus present fairly, in all material respects, in accordance with U.S. GAAP, the information required to be stated therein. The selected financial data and the summary financial information included in the Registration Statement, the Pricing Prospectus and the Prospectus present fairly, in all material respects, the information shown therein and have been compiled on a basis consistent in all material respects with that of the audited financial statements included in the Registration Statement, the Pricing Prospectus and the Prospectus, as applicable. (b)The pro forma financial statements included in the Registration Statement, the Pricing Prospectus and the Prospectus, together with the related notes, present fairly the information shown therein, have been prepared in accordance with the Commission’s rules and guidelines with respect to pro forma financial statements and the assumptions used in the preparation thereof are reasonable and the adjustments used therein are appropriate to give effect to the transactions referred to therein. (v)Good Standing of the Company. The Company has been duly incorporated and is validly existing as an exempted company in good standing under the laws of Bermuda and has the necessary corporate power and authority to own, lease and operate its properties and to conduct its business as described in the Pricing Prospectus and the Prospectus and to enter into and perform its obligations under this Agreement; and the Company is duly qualified as a foreign corporation to transact business and is in good standing in each other jurisdiction in which such qualification is required, whether by reason of the ownership or leasing of property or the conduct of business, except where the failure so to qualify or to be in good standing would not result in a Material Adverse Effect.For the purposes of this Agreement, “Material Adverse Effect” is defined as a material adverse change or any development or event that could reasonably be expected to result in a prospective material adverse change in the financial condition, results of operations or business affairs of the Company and its subsidiariesconsidered as one enterprise, whether or not arising in the ordinary course of business. (vi)Good Standing of Subsidiaries. Each of the subsidiaries of the Company listed on Schedule IV hereto has been duly incorporated or organized and is validly existing as a company or corporation in good standing under the laws of the jurisdiction of its incorporation or organization and has the necessary corporate power to own, lease and operate its properties and to conduct its business as described in the Pricing Prospectus and the Prospectus and is duly qualified as a foreign corporation to transact business and is in good standing in each jurisdiction in which such qualification is required, whether by reason of the ownership or leasing of property or the conduct of business, except where the failure so to qualify or to be in good standing would not result in a Material Adverse Effect; except as otherwise disclosed in the Registration Statement, the Pricing Prospectus or the Prospectus, all of the issued and outstanding share capital or capital stock of each such subsidiary has been duly authorized and validly issued, is fully paid and non-assessable and is owned by the Company, directly or through subsidiaries, free and clear of any security interest, mortgage, pledge, lien, encumbrance, claim or equity interest; none of the outstanding shares of share capital or capital stock of any 4 subsidiary was issued in violation of the preemptive or similar rights of any securityholder of such subsidiary. (vii)Capitalization. The Company has an authorized capitalization as set forth in the Pricing Prospectus and Prospectus and all of the issued shares of capital stock of the Company (A) have been duly authorized and validly issued, (B) are fully paid and non-assessable, (C) were not issued in violation of the preemptive or similar rights of any securityholder of the Company or any subsidiary and (D) conform to the description thereof contained in the Pricing Prospectus and the Prospectus. (viii)Authorization and Description of Securities. The unissued Securities to be issued and sold by the Company hereunder have been duly and validly authorized and, when issued and delivered against payment therefor as provided herein, will be duly and validly issued and fully paid and non-assessable and will conform to the description of the Securities contained in the Pricing Prospectus and the Prospectus; the shareholders of the Company have no preemptive or similar rights with respect to the unissued Securities to be issued and sold by the Company hereunder and no shareholder consents are required in connection with the Company’s issuance and sale of such Securities. (ix)Authorization and Execution of Agreement. This Agreement has been duly authorized, executed and delivered by the Company. (x)Certain Information. The statements set forth in the Pricing Prospectus and the Prospectus under the captions “Description of Share Capital” and “Certain Relationships and Related Party Transactions”, insofar as they purport to constitute a summary of the terms of the Securities and the other documents described therein, and the statements set forth in the Pricing Prospectus and the Prospectus under the captions “Certain Tax Considerations”, “Business—Regulation”, “Acquisition of Talbot—The Lloyd’s Market and the London Market”, “—Share Sale Agreement”, and “Underwriting” insofar as they purport to describe the provisions of the laws and documents referred to therein, are accurate, complete and fair in all material respects. (xi)Absence of Defaults and Conflicts. Neither the Company nor any of its subsidiaries is (i) in violation of its charter, memorandum of association, bye-laws, by-laws or similar incorporation or organizational documents or (ii) in violation or default in the performance or observance of any obligation, agreement, covenant or condition contained in any contract, indenture, mortgage, deed of trust, loan or credit agreement, note, lease or other agreement or instrument to which the Company or any of its subsidiaries is a party or by which it or any of them may be bound, or to which any of the property or assets of the Company or any subsidiary is subject (collectively, “Agreements and Instruments”), except in the case of (ii), for such violations and defaults that would not result in a Material Adverse Effect; and the execution, delivery and performance of this Agreement and the consummation of the transactions contemplated in this Agreement and in the Registration Statement, and compliance by the Company with its obligations under this Agreement, do not and will not, whether with or without the giving of notice or passage of time or both, conflict with or result in a breach of any of the terms and provisions of, or constitute a default or Repayment Event (as defined below) under, or result in the creation or imposition of any lien, charge or encumbrance upon any property or assets of the Company or any subsidiary pursuant to, the Agreements and 5 Instruments, nor will such action result in any violation of the provisions of the charter, memorandum of association, bye-laws, by-laws or similar organizational documents of the Company or any subsidiary or any applicable law, statute, rule, regulation, judgment, order, writ or decree of any government, government instrumentality or court, domestic or foreign, having jurisdiction over the Company or any subsidiary or any of their assets, properties or operations, except in each case (other than with respect to such charter, memorandum of association, bye-laws, by-laws or similar organizational documents of the Company) for such conflicts, violations, breaches or defaults which would not result in a Material Adverse Effect. As used herein, a “Repayment Event” means any event or condition which gives the holder of any note, debenture or other evidence of indebtedness that is material to the operations or financial results of the Company (or any person acting on such holder’s behalf) the right to require the repurchase, redemption or repayment of all or a portion of such indebtedness by the Company or any subsidiary. (xii)Financial Assistance. On the date hereof and upon the issuance of the Securities, the Company is and will be in compliance with Section 39 and/or entitled to one or more of the exclusions therefrom set forth in Section 39A of the Companies Act 1981 of Bermuda. (xiii)Absence of Proceedings. Other than as set forth in the Pricing Prospectus and the Prospectus prior to the date hereof, or as encountered in the ordinary course of business in the Company’s activities, there is no action, suit, proceeding, inquiry or investigation before or brought by any court or governmental agency or body, domestic or foreign, now pending, or, to the knowledge of the Company, threatened against the Company or any subsidiary or the properties or assets thereof, which would reasonably be expected to result in a Material Adverse Effect, or which would reasonably be expected to materially and adversely affect the consummation of the transactions contemplated in this Agreement or the performance by the Company of its obligations hereunder. (xiv)Accuracy of Exhibits. There are no contracts or documents which are required to be filed as exhibits to the Registration Statement, the Pricing Prospectus or any Issuer Free Writing Prospectus which have not been so filed as required. (xv)Title to Intellectual Property. Other than as set forth in the Pricing Prospectus and the Prospectus, the Company and its subsidiaries own or possess, or can acquire on reasonable terms, adequate patents, patent rights, licenses, inventions, copyrights, know-how (including trade secrets and other unpatented and/or unpatentable proprietary or confidential information, systems or procedures), trademarks, service marks, trade names or other intellectual property (collectively, “Intellectual Property”) necessary to carry on the business now operated by them except where the failure to own or possess, or to be able to acquire such Intellectual Property, would not have a Material Adverse Effect, and, other than as set forth in the Pricing Prospectus and the Prospectus, neither the Company nor any of its subsidiaries has received any notice or is otherwise aware of any infringement of or conflict with asserted rights of others with respect to any Intellectual Property or of any facts or circumstances which would render any Intellectual Property invalid or inadequate to protect the interest of the Company or any of its subsidiaries therein, and which infringement or conflict (if the subject of any unfavorable 6 decision, ruling or finding) or invalidity or inadequacy, singly or in the aggregate, would result in a Material Adverse Effect. (xvi)Absence of Further Requirements. No filing with, or authorization, approval, consent, license, order, registration, exemption, qualification or decree of, any court or governmental authority or agency or any sub-division thereof is required for the performance by the Company of its obligations hereunder, in connection with the offering, issuance or sale of the
